DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8-11, 15, and 21-24 are allowed over the prior art made of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Shiozawa (Reg. No. 78104) on 15 December 2021.    
The claims filed on 18 November 2021 have been amended as follows:
Amendments to the claims:
1.	(Currently Amended) A computer-implemented method comprising:
obtaining, from a tree database, a first tree person from a first genealogical tree and a second tree person from a second genealogical tree, wherein each of the first genealogical tree and the second genealogical tree comprise a plurality of interconnected tree persons corresponding to individuals that are related to each other; 
identifying a plurality of familial categories into which a tree person from the tree database is populated, each of the familial categories including at least one tree person from each of the first genealogical tree and the second genealogical tree and based on corresponding relationships of the first and second trees;
which comprises and which identifies groups of tree persons from different trees which correspond to the same individual, information corresponding to additional tree persons for at least one of the familial categories, [[the]] which the additional tree persons share 
obtaining, from the tree database, the additional tree persons; and 
causing the additional tree persons to be included in the at least one of the familial
categories;
for each familial category of the plurality of familial categories: 
extracting a first quantity of features for each of the tree persons in the familial category; 
generating a first similarity score for each possible pairing of tree persons from different genealogical trees based on the first quantity of features;
identifying a representative pairing based on a maximum first similarity score; and 
extracting a second quantity of features for each of the tree persons in the representative pairing; 
generating a second similarity score based on the second quantity of features for 
each of the tree persons in the representative pairing for each of the familial categories; 
determining that the first tree person and the second tree person correspond to a same individual based on the second similarity score; and
modifying the cluster database to reflect that the first tree person and the second tree person correspond to a same individual, wherein modifying the cluster database to reflect that the first tree person and the second tree person correspond to a same individual includes modifying one or more 

2. 	(Previously Presented) The method of claim 1, wherein the plurality of familial categories includes one or more of ego, mother, father, spouse, and child.  

3.	(Previously Presented) The method of claim 1, wherein the first quantity of features is less numerous than the second quantity of features.  

4. 	(Previously Presented) The method of claim 1, wherein the second quantity of features includes one or more of a first name, a first name similarity, a first name uniqueness, a last name, a last name similarity, a last name uniqueness, a birth month, a birth day, a birth year, a death month, a death day, a death year, a marriage month, a marriage day, and a marriage year, a birth city, a birth county, a birth state, a birth country, a death city, a death county, a death state, a death country, a marriage city, a marriage county, a marriage state, a marriage country, a gender, a residence city, a residence county, a residence state, a residence country, a residence month, a residence day, a residence year.  

5.	(Cancelled)

6. 	(Cancelled) 

7. 	(Cancelled) 


obtaining, from a tree database, a first tree person from a first genealogical tree and a second tree person from a second genealogical tree, wherein each of the first genealogical tree and the second genealogical tree comprise a plurality of interconnected tree persons corresponding to individuals that are related to each other; 
identifying a plurality of familial categories, each of the familial categories including at least one tree person from each of the first genealogical tree and the second genealogical tree;
obtaining, from a cluster database which comprises and which identifies groups of tree persons from different trees which correspond to the same individual, information corresponding to additional tree persons for at least one of the familial categories, [[the]] which the additional tree persons share 
obtaining, from the tree database, the additional tree persons; and 
causing the additional tree persons to be included in the at least one of the familial
categories;
for each familial category of the plurality of familial categories: 
extracting a first quantity of features for each of the tree persons in the familial category; 
generating a first similarity score for each possible pairing of tree persons from different genealogical trees based on the first quantity of features;
identifying a representative pairing based on a maximum first similarity score; and 

generating a second similarity score based on the second quantity of features for 
each of the tree persons in the representative pairing for each of the familial categories; 
determining that the first tree person and the second tree person correspond to a same individual based on the second similarity score; and
modifying the cluster database to reflect that the first tree person and the second tree person correspond to a same individual, wherein modifying the cluster database to reflect that the first tree person and the second tree person correspond to a same individual includes modifying one or more node connections within the cluster database such that a first node corresponding to the first tree person connects directly with a second node corresponding to the second tree person.

9. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the plurality of familial categories includes one or more of ego, mother, father, spouse, and child.  

10. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the first quantity of features is less numerous than the second quantity of features.  

11. 	(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the second quantity of features includes one or more of a first name, a first name similarity, a first name uniqueness, a last name, a last name similarity, a last name uniqueness, a birth month, a birth day, a birth year, a death month, a death day, a death year, a marriage month, a marriage day, and a marriage year, a birth city, a birth county, a birth state, a birth country, a death city, a death county, a 

12. 	(Cancelled) 

13. 	(Cancelled) 

14. 	(Cancelled)  

15. 	(Currently Amended) A system comprising:
one or more processors; 
one or more computer readable storage media comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including:  
obtaining, from a tree database, a first tree person from a first genealogical tree and a second tree person from a second genealogical tree, wherein each of the first genealogical tree and the second genealogical tree comprise a plurality of interconnected tree persons corresponding to individuals that are related to each other; 
identifying a plurality of familial categories, each of the familial categories including at least one tree person from each of the first genealogical tree and the second genealogical tree;
obtaining, from a cluster database which comprises a plurality of nodes corresponding to tree persons and connections between the plurality of nodes and which identifies which correspond which the additional tree persons share 
obtaining, from the tree database, the additional tree persons; and 
causing the additional tree persons to be included in the at least one of the familial
categories;
for each familial category of the plurality of familial categories:
extracting a first quantity of features for each of the tree persons in the familial category; 
generating a first similarity score for each possible pairing of tree persons from different genealogical trees based on the first quantity of features;
identifying a representative pairing based on a maximum first similarity score; and 
extracting a second quantity of features for each of the tree persons in the representative pairing; 
generating a second similarity score based on the second quantity of features for 
each of the tree persons in the representative pairing for each of the familial categories; 
determining that the first tree person and the second tree person correspond to a same individual based on the second similarity score; and
modifying the cluster database to reflect that the first tree person and the second tree person correspond to a same individual, wherein modifying the cluster database to reflect that the first tree person and the second tree person correspond to a same individual includes modifying one or more node connections within the cluster database such that a first node corresponding to the first tree person connects directly with a second node corresponding to the second tree person. 

16.	(Cancelled) 

17. 	(Cancelled) 

18.	 (Cancelled) 

19. 	(Cancelled) 

20. 	(Cancelled) 

21. 	(Previously Presented) The computer-implemented method of claim 1 

22.	(Previously Presented) The computer-implemented method of claim 1, further comprising: 
taking a weighted average of scores.

23.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
removing the tree persons that are not in the representative pairing

24.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
	 determining a final similarity score based on a collective calculation based on the second quantity of features.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendments authorized by the applicant(s) on 15 December 2021 overcome the cited prior arts, as well as overcome the cited double patenting rejection. The amendments further integrate the cited abstract idea into a practical application and are patentable under 35 U.S.C. 101.
Independent claims 1, 8, and 15 recite, among other elements,
“. . . obtaining, from a cluster database which comprises a plurality of nodes corresponding to tree persons and connections between the plurality of nodes and which identifies which correspond which the additional tree persons share 	The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim). These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record. In addition, these limitations differentiate the application from copending Application No. 15/479,291 and copending Application No. 17/261,458 and overcome the double patenting rejection cited in the Non-Final Rejection mailed 08/27/2021.
“. . . modifying the cluster database to reflect that the first tree person and the second tree person correspond to a same individual, wherein modifying the cluster database to reflect that the first tree person and the second tree person correspond to a same individual includes modifying one or more node connections within the cluster database such that a first node corresponding to the first tree person connects directly with a second node corresponding to the second tree person . . .” integrates the cited abstract idea in the Non-Final Rejection mailed 08/27/2021 into a practical application and thus overcomes the rejection under 35 U.S.C. 101.
Independent claims 1, 8, and 15 are allowed for the stated reasons.
For claims 1-4, 8-11, 15, and 21-24, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atanu (U.S. Patent Publication No. 20170293861), Paragraph 0026, discloses calculating a similarity score between two persons in a tree database. However, Atanu does not disclose other elements in the claims (comparing several related persons stored in a cluster database, choosing a representative pairing for each relative in the cluster database, and calculating a second similarity score based on the representative pairing).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED, can be reached on (571)272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169